This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, ATTANASIO, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Jordan R. SWEATS
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 202000059

                        Decided: 11 December 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Stephen F. Keane

 Sentence adjudged 30 December 2019 by a special court-martial con-
 vened at Camp Pendleton, California consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
 confinement for 60 days, forfeiture of $1,000 pay per month for 2
 months, and a bad-conduct discharge.

                           For Appellant:
         Lieutenant Commander Shawn K. Collins, JAGC, USNR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Sweats, NMCCA No. 202000059
                             Opinion of the Court

                           _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
    However, we note that while the Entry of Judgment [EOJ] correctly re-
flects the plea and finding to the Specification of Charge IV, the EOJ incor-
rectly labels this offense as “Extramarital sexual conduct” rather than the
offense charged—adultery. 1 In addition, the EOJ erroneously states that the
convening authority took no action on the sentence where, in fact, the conven-
ing authority [CA] explicitly approved the sentence as adjudged.
    Although we find no prejudice, Appellant is entitled to have court-martial
records that correctly reflect the content of his proceeding. United States v.
Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998). In accordance with
Rule for Courts-Martial 1111(c)(2), we modify the EOJ and direct that it be
included in the record.
   The findings and sentence are AFFIRMED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




   1 Appellant committed adultery on or about 30 September 2017, prior to the Pres-
ident’s enumeration of extramarital sexual conduct as an offense that may be
charged under Article 134, UCMJ, 10 U.S.C. § 934. See Exec. Order No. 13825, 83
Fed. Reg. 9889 (Mar. 8, 2018) (effective Jan. 1, 2019).


                                        2
UNITED STATES                                     NMCCA NO. 202000059

       v.                                                ENTRY
                                                          OF
Jordan R. SWEATS                                       JUDGMENT
Sergeant (E-5)
U.S. Marine Corps                                  As Modified on Appeal
                  Accused
                                                     11 December 2020



    On 30 December 2019, the Accused was tried at Marine Corps Base Camp Pend-
leton, California, by a special court-martial, consisting of a military judge sitting
alone. Military Judge Stephen F. Keane presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 92, Uniform Code of Military Justice,
              10 U.S.C. § 892.
               Plea: Guilty.
               Finding: Guilty.

   Specification:      Violation of a lawful general order on or about
                       30 September 2017.
                       Plea: Guilty.
                       Finding: Guilty.

Charge II:    Violation of Article 107, Uniform Code of Military Justice,
              10 U.S.C. § 907.
               Plea: Guilty.
               Finding: Guilty.
                 United States v. Sweats, NMCCA No. 202000059
                          Modified Entry of Judgment

   Specification:    False official statement on or about 13 July 2018.
                     Plea: Guilty.
                     Finding: Guilty.

Charge III: Violation of Article 120, Uniform Code of Military Justice,
            10 U.S.C. § 920.
              Plea: Not Guilty.
              Finding: Dismissed.

   Specification:     Sexual assault on or about 30 September 2017.
                      Plea: Not Guilty.
                      Finding: Dismissed.

Charge IV: Violation of Article 134, Uniform Code of Military Justice,
           10 U.S.C. § 934.
              Plea: Guilty.
              Finding: Guilty.

   Specification:     Adultery on or about 30 September 2017.
                      Plea: Guilty.
                      Finding: Guilty.

                                   SENTENCE

   On 30 December 2019, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
      Confinement for 60 days.
      Forfeiture of $1,000 pay per month for 2 months.
      A bad-conduct discharge.
The convening authority approved the sentence as adjudged.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                         2